Finley, J.
This is a disciplinary matter coming before the court on the recommendation of the trial panel and the Board of Governors of the Washington State Bar Association that Victor Haglund, an attorney at law, be suspended from the practice of law for a period of 60 days on each of two items of the complaint against him, the periods of suspension to run concurrently, and that he be reprimanded on two other items of the complaint.
On October 14, 1970, the president of the Washington State Bar Association, at the direction of the disciplinary board, filed a formal complaint containing four items of alleged misconduct by Mr. Haglund. It is alleged that each item constituted breaches of certain Canons of Professional Ethics (CPE) and Discipline Rules for Attorneys (DRA). The complaint prayed for a hearing before a hearing panel as provided by the DRA. After formal answer by respondent Haglund, a hearing was held on December 17, 1970, before a duly constituted hearing panel. Respondent was *119represented by counsel. The hearing panel entered its findings of fact, conclusions, and recommendations.
On item 1 of the complaint, which alleged violation of CPE 11 in accepting $100 for the purpose of providing bail for a client and then failing to provide the bail and failing to return the money on request, the hearing panel recommended a reprimand.
On item 2 of the complaint, which alleged violation of CPE 11, 12, and 29 (by accepting $2,500 as an attorney’s fee to represent a client in a parole revocation hearing and then failing to appear at the hearing; failing to return the money upon request, and requesting additional fees when the sums paid had not been earned), the hearing panel recommended suspension from practice for a period of 60 days.
On item 3 of the complaint, which alleged violations of CPE 1 and 29 and DRA 1.1(c) and (i) (by appearing in Superior Court for Snohomish County in June and July of 1970 in a confused and disoriented state of mind which seriously impaired his ability to represent his client), the hearing panel recommended a reprimand.
On item 4 of the complaint, which alleged violation of DRA 1.1(a) (by being involved in a disturbance at the home of a woman friend, being on that occasion under the influence of alcohol, resisting arrest, and causing charges of being drunk in public 'and resisting arrest to be brought against him), the hearing panel recommended suspension from practice for 60 days, such period to run concurrently with the suspension under item 2 of the complaint.
The disciplinary board of the Washington State Bar Association approved and adopted the recommendations of the hearing panel, and on January 21, 1972, the Board of Governors concurred in the findings and recommendations of the disciplinary board. The complete record is now before this court for consideration and final determination. Mr. Haglund does not contest the findings and recommendations of the Bar Association, and has chosen not to file a brief or make oral argument before this court.
*120The object and purpose of disciplinary proceedings was stated by this court in In re Steinberg, 44 Wn.2d 707, 715, 269 P.2d 970 (1954):
The basic reason of all disciplinary action—reprimand, suspension, or disbarment—is broad. It is for the protection of the public. It is to preserve public confidence in the judicial system and protect it from misconduct.
In In re Little, 40 Wn.2d 421, 430, 244 P.2d 255 (1952), this court defined the burden the Bar Association must meet and the rights that must be extended to the respondent:
Every doubt should be resolved in his favor, and only upon a clear preponderance of the evidence that the acts charged have been done, and were prompted by improper motives, should disciplinary action be taken. The privilege—and it is a privilege, not a right—to practice his profession cannot be lost to the practitioner upon slight evidence.
We have examined the record and have considered in this regard the brief and argument presented by the Washington State Bar Association. We accept the conclusion of the Bar Association that the recommended disciplinary action will adequately protect the public and preserve public confidence in the legal profession. We are also convinced that the Bar Association has met the burden of proof described in In re Little, supra.
We therefore adopt the recommendations of the Bar Association, that Mr. Haglund be reprimanded for his conduct in regard to items 1 and 3 of the complaint. For his conduct in regard to items 2 and 4 of the complaint, he shall be suspended from practice for a period of 60 days commencing when this decision becomes final under the rules of this court. Costs are hereby assessed pursuant to DBA 7.1.
Rosellini, Hunter, Neill, and Wright, JJ., concur.